 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee ee et ee ee ee ee ee ee ee ee ee ee ee ee ee x
NIR VELOZNY, on behalf of the minor children
R.V., N.V., and E.V. :
Petitioner, : ORDER
-against- : 20 Civ. 6659 (GBD)
TAL VELOZNY, :
Respondent. :
wee ew ee ee eee ee le ee ee ee ee ee xX

GEORGE B. DANIELS, District Judge:
Respondent’s request that the Court hear testimony from the parties’ respective experts is
DENIED without prejudice to renew. Any additional testimony beyond the thorough expert

reports that the parties have furnished to the Court would be unduly cumulative at this time.

Dated: May 19, 2021
New York, New York
SO ORDERED.

Sossay E Donk

B. DANIELS
TED STATES DISTRICT JUDGE

 
